Ingebsoll, V. C.
A claim was filed by the Stanley Atlantic Eealty Company against the receiver for the sum of $60.50. This is for commission at five-per cent, upon rents collected from tenants of the mortgaged premises.
At the time of the appointment of the receiver, three certain tenants were in possession of portions of the mortgaged premises by virtue of certain leases, in each of which said leases was a provision that the Stanley Atlantic Eealty Company should receive five per cent, of the amount of rent collected, it, the Stanley Atlantic Eealty Company, being the agent which secured these tenants.
The court of errors and appeals, in the case of Atlantic Realty Co. v. Lott, 88 N. J. Law 694, in a per curiam, opinion, affirmed the supreme court, in which such a contract was held enforceable.
It, of necessity, follows that from the rent actually paid *60by the tenants, ninety-five per cent, belonged to the lessor and five per cent, to the agent. The appointment of a receiver did not change the legal effect of these leases. The amount of $60.50 collected by the receiver will, therefore, be paid to the Stanley Atlantic Realty Company.